Citation Nr: 9928999	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and 
tachycardia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for residuals of a head 
injury, claimed as concussion.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the veteran's 
claims for service connection for hypertension and 
tachycardia, hearing loss, right knee injury, back injury and 
concussion.


FINDINGS OF FACT

1.  Hypertension was neither manifested during active 
military service nor to a compensable degree within one year 
post-service. 

2.  There is no competent evidence of a nexus between the 
veteran's tachycardia and his period of active service.

3.  There is no competent medical evidence that the veteran's 
pre-existing hearing loss permanently worsened during 
service.

4.  There is no current medical diagnosis of residuals of a 
knee injury.

5.  There is no current medical diagnosis of residuals of a 
back injury.

6.  There is no current medical diagnosis of residuals of a 
head injury or concussion.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The claim of entitlement to service connection for 
tachycardia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.303, 
3.306(a), 3.385 (1998) (West 1991).

4.  The claim for service connection for residuals of a knee 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for residuals of a head 
injury, claimed as concussion, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Hypertension 

The veteran testified at a personal hearing at the RO in 
February 1998.  He stated that he was first told in the late 
1970's, while undergoing a Navy temporary disability physical 
examination, that he should seek treatment from his private 
physician for elevated blood pressure.  According to the 
veteran, at that time he went to see Dr. Taylor who 
prescribed medication for hypertension.  He stated that he 
was currently being treated for hypertension, although he did 
not indicate the name of the provider.

Service medical records contain no medical diagnosis of 
hypertension.  At his enlistment physical in October 1971, 
the veteran had blood pressure of 124/78 and a normal heart, 
and at his annual physical in February 1974, the veteran had 
blood pressure of 130/90 and a normal heart.  In September 
1974, the veteran sought treatment for pains in the chest.  
An electrocardiograph was performed with results within 
normal limits.  In November 1974, after continued chest pain 
as well as complaints regarding the veteran's stool, his 
symptoms were diagnosed to be gastrointestinal in nature.  
There are no further records pertaining to chest pain or 
elevated blood pressure during the veteran's period of active 
service.  However, because the veteran was on temporary 
disability from the service for another disorder, he 
underwent periodic physical examinations.  At the 
examinations dated in March 1977 and July 1978 there were no 
indications of elevated blood pressure or heart 
abnormalities.  However, in December 1979, systolic blood 
pressure readings of 140 to 160 and diastolic from 80 to 95 
were noted.

A VA examination for compensation and pension purposes (in 
relation to a claim for service connection for schizophrenia) 
was performed in November 1975.  At that time the veteran had 
blood pressure of 190/70.  He was diagnosed with essential 
hypertension, systolic.

The claims file contains two sets of private medical records.  
The first set, dated from November 1963 to November 1982, 
contains no indication of its origin.  However, there is 
indication in the claims file that these are treatment 
records of Dr. John C. Taylor.  There are no blood pressure 
readings until May 1979, when the veteran reported pain in 
the right upper quadrant and his blood pressure was 180/110.  
There was a second set of elevated blood pressure readings in 
either December 1979 or January 1980, and then apparently the 
veteran began treatment for high blood pressure, as the 
readings dropped and he began to have systolic readings 
consistently in the 130s and diastolic readings in the 70s 
and 80s.  At his last visit to Dr. Taylor in November 1982, 
his blood pressure was 130/60.

There are also records of treatment by Dr. James Smith from 
August 1984 to February 1992.  He was treated for a variety 
of complaints, including hypertension, throughout this 
period.  In October 1991, he complained of his heart racing.  
He was diagnosed with sinus tachycardia.  He was given 
medication for this condition and his blood pressure 
treatment was continued.

A veteran may be granted service connection for hypertension 
if the disorder manifested to a compensable degree within one 
year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In order to assess whether hypertension manifested 
to a compensable degree within one year of service, the Board 
must turn to relevant rating criteria.  In this case, the 
rating criteria governing the evaluation of hypertension were 
amended, effective January 12, 1998 during the pendency of 
the claim. See 62 Fed. Reg. 65219 (1997) (presently codified 
at 38 C.F.R. §§ 4.104 (1998) (hereinafter referred to as 
"current" regulations).  Thus, the Board must examine both 
sets of criteria and apply the more favorable result.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under former criteria, a 10 percent evaluation, the lowest 
compensable level available, required a diastolic pressure of 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  There is no evidence in the record of a 
diastolic reading of 100 within the one-year period following 
the veteran's military service.  Under current regulations, a 
10 percent evaluation requires diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A note to the 
criteria states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension is defined as meaning that the diastolic blood 
pressure is predominantly 90 mm or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).  The veteran's blood pressure reading dated 
in November 1975 fits the definition of isolated systolic 
hypertension.  However, this reading was not confirmed by 
readings taken on at least two other days.  Nor was the 
presence of hypertension indicated during medical 
examinations conducted by the military in 1977 and 1978.  
There are no other elevated blood pressure readings noted 
until 1979.  Thus, although the veteran had a diagnosis of 
hypertension within one year of service, it has not been 
established that it was manifested to a compensable degree 
within that time frame in accordance with the rating 
schedule.  The veteran therefore is not entitled to service 
connection on a presumptive basis.

Tachycardia

With respect to tachycardia, the first diagnosis was in 
October 1991.  There is no medical opinion of record linking 
the veteran's tachycardia to his period of active service.  
In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  In the absence of competent medical 
evidence linking the current disability to an in-service 
injury or disease, service connection is not established.  
See Epps, 126 F.3d at 1467-68.  As there is no medical 
evidence linking the veteran's tachycardia to service, the 
claim is not well grounded.


Hearing loss

The veteran testified at his personal hearing that his job in 
the Navy was a plane captain and that he worked around 
aircraft.  He said he was exposed to noise from aircraft 
engines for several years.  He stated that his pre-existing 
hearing loss was aggravated in service.  He stated that he 
was told by a military medical professional that he had lost 
his ability to hear at high frequencies.

At the veteran's enlistment medical examination in October 
1971, he had pure tone thresholds at decibel levels of 500, 
1000, 2000, and 4000 of 15, 10, 15 and 50 in the right ear 
and 5, 5, 5, and 60 in the left ear.  In August 1973, the 
veteran complained of decreased hearing.  On examination, his 
right ear was completely occluded with wax and the left ear 
was 50% occluded.  The plan was to remove the wax and then 
perform an audiograph.  The file does not contain an 
audiograph from that time period.  At an annual examination 
in February 1974, at decibel levels of 500, 1000, 2000, 3000, 
4000 and 6000, he had pure tone thresholds of 10, 10, 10, 10, 
30 and 25 in the right, and 15, 15, 10, 15, 30 and 25 in the 
left.  His hearing was tested in September 1974, and at 
decibel levels of 500, 1000, 2000, 3000, 4000 and 6000, he 
had pure tone thresholds of 10, 15, 10, 15, 15 and 15 in the 
right and 15, 5, 20, 20, 35 and 30 in the left.

At a November 1975 VA examination, the veteran complained of 
intermittent ringing in his ears.  On physical examination, 
the tympanic membranes were intact, there was no discharge, 
and there was no hearing loss noted.  An audiological 
examination was not performed.  There are no other post-
service records pertaining to hearing loss.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measurable worsening of the disability during service, and 
then whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).
 
A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  Id.  See also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

Although the veteran manifested hearing loss in service, this 
loss pre-existed service as evidenced by the audiological 
testing results at enlistment, which show hearing loss at 
higher frequencies.  Thus, the presumption of soundness with 
respect to hearing loss is rebutted.  There is no evidence 
that the veteran's hearing worsened during service.  In fact, 
the veteran's hearing appears to have undergone an 
improvement between October 1971 and November 1974, the last 
date of audiological testing.  There is no medical opinion of 
record suggesting that the veteran's hearing worsened during 
service.  Moreover, there are no recent audiogram test 
results to reveal the veteran's current degree of hearing 
loss.  As there is no evidence of a worsening of the pre-
existing condition, there is no linkage between the veteran's 
hearing loss and his period of active service, and the claim 
is not well grounded.


Knee injury

The veteran testified that in March 1972 he was exercising 
and twisted his knee.  He said that his knee went out on him, 
but later popped back into place.  X-rays did not show any 
abnormality.  The knee continues to pop out of place today at 
various times, including while he is sleeping or getting in a 
car.

Service medical records show that in March 1972, the veteran 
complained of trouble with his right knee.  He said the knee 
slipped out of joint and then snapped back into place.  On 
physical examination, there was no swelling, no pain in or 
around the knee, good flexion and extension, no muscle spasm, 
and no discomfort.  The veteran stated that it had happened 
before.  He returned the following day and the knee was X-
rayed, without any abnormal findings.  On examination the 
knee had some laxity.  He was recommended to do quadriceps 
exercises.  At his February 1974 annual examination, the 
lower extremities were noted to be normal.  There is no 
mention of any knee problems at the veteran's three temporary 
disability physical examinations.

At the November 1975 VA examination, there were no complaints 
in reference to the knee and all major joints had normal 
range of function and motion.  Post-service private medical 
records are silent as to any knee complaints.  Thus, there is 
no current diagnosis of a knee disorder.  The veteran's claim 
for service connection for a knee disability therefore fails 
the first prong of a well-grounded claim:  medical diagnosis 
of a current disability.  See Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  As there is no current disability, there 
can be no linkage to service, and the claim is not well 
grounded.


Back injury

The veteran testified that he was exercising in service and 
pinched or pulled something in his back.  He stated that he 
had an X-ray and that it was two or three weeks before he 
could straighten up.  Currently his back catches on him every 
now and then.

Service medical records show that in March 1975, the veteran 
reported for emergency care with complaints of pain in the 
left upper quadrant of the back.  He said the area hurt when 
he tried to straighten up.  The pain increased on inhaling.  
He was given medication.  In April 1975, he again complained 
of pain in the lower left scapula.  He had no pain on 
touching his toes.  He had severe pain on lateral bending and 
rotating.  There was no cyanosis, edema or fracture.  He was 
diagnosed with acute muscle strain.

At his VA examination in November 1975, the veteran did not 
complain of back pain.  Furthermore, the examiner noted no 
abnormalities of the musculoskeletal system.  

In an August 1984 clinical record of Dr. Smith, the veteran 
reported a contusion to the neck after falling down while 
intoxicated.  Some muscle spasm was noted, but an X-ray of 
the cervical spine showed no fractures.  In a December 1984 
entry in the records of Dr. Smith, the veteran had complaints 
of pain in and around his left shoulder.  There was no recent 
trauma, but it was reported that he had had trouble with the 
area since hitting his back on a pool table during a fight.  
On physical examination, the veteran had tenderness in the 
mid-scapular region, but the spine was normal.  There are no 
other entries regarding the veteran's back.

Inasmuch as the most recent complaint of back pain was in 
December 1984, and the veteran has not been treated for a 
back problem since that time, the veteran has no current 
diagnosis of a back disability.  He has therefore failed to 
establish the first prong of a well-grounded claim, and the 
claim must fail.  See Caluza, supra.


Head injury

The veteran testified that he had a head injury during 
service for which he was treated at a Navy medical center.  
He stated that he was put on bed rest and given intravenous 
fluids.  He stated that subsequent to the injury he began to 
experience dizziness, blurred vision and headaches.

Service medical records show that in May 1975 the veteran had 
consumed a large amount of alcohol and fell off a barstool.  
He did not know whether he suffered a loss of consciousness.  
He was taken to the dispensary and subsequently transferred 
to the Naval hospital.  On physical examination, he had a 
massive hematoma on the left supraorbital ridge.  He 
complained of nausea and appeared quite intoxicated.  He was 
admitted for observation in light of the possibility of 
concussion or fracture.  A skull series performed a few days 
later in June 1975 showed no fracture and was completely 
normal.  His neurological signs were within normal limits.  
He had minor supraorbital pain and a hematoma.  He was sent 
back to duty.  

There is no evidence of any lasting residuals from this 
episode anywhere in the claims file.  The veteran has had a 
number of post-service physical examinations, and they are 
all silent as to head pain.  The veteran has reported 
"tension" in his head and eyes at various times, however, 
there is no medical evidence of a linkage between these 
symptoms and his in-service head injury.  Inasmuch as there 
is no medical evidence of any current symptomatology with 
respect to the veteran's head, he has no current head 
disability.  Moreover, even if the veteran did have evidence 
of current headaches or other symptoms, he would need to 
produce evidence that such symptoms were linked to the head 
injury in May 1975.  The claim is not well grounded.

Finally, the Board observes that the veteran's representative 
has asserted that full development should be undertaken even 
if the veteran's claims are found to be not well grounded. As 
referenced above, the representative has argued that recent 
changes to VA's Adjudication Procedure Manual, M21-1, have 
the substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded. In 
that regard, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 199) has held that, under 38 U.S.C.A. § 
5107(a), the VA's duty to assist is limited to "only" those 
claimants who have established a well grounded claim. Epps v. 
Gober, 126 F.3d 1464 (1997).


ORDER

1.  The claim for service connection for hypertension and 
tachycardia are denied.

2.  The claim for service connection for hearing loss is 
denied.

3.  The claim for service connection for residuals of a knee 
injury is denied.

4.  The claim for service connection for residuals of a back 
injury is denied.

5.  The claim for service connection for residuals of a head 
injury, claimed as concussion, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

